UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-6385


WILLIAM ROSCOE SMITH,

                Petitioner - Appellant,

          v.

WILLIE L. EAGLETON, Warden,

                Respondent - Appellee,

          and

HENRY D. MCMASTER, Attorney General,

                Respondent.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   David C. Norton, District Judge.
(3:11-cv-00461-DCN)


Submitted:   June 21, 2012                  Decided:   June 26, 2012


Before GREGORY, SHEDD, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William Roscoe Smith, Appellant Pro Se.     Donald John Zelenka,
Deputy Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               William      Roscoe       Smith       seeks       to     appeal        the    district

court’s    order       accepting        the     recommendation              of    the    magistrate

judge    and     denying         relief    on     his       28    U.S.C.          §    2254      (2006)

petition.       The order is not appealable unless a circuit justice

or    judge    issues       a    certificate         of    appealability.                   28   U.S.C.

§ 2253(c)(1)(A) (2006).                 A certificate of appealability will not

issue     absent       “a       substantial       showing          of       the       denial      of    a

constitutional right.”              28 U.S.C. § 2253(c)(2) (2006).                           When the

district court denies relief on the merits, a prisoner satisfies

this    standard       by    demonstrating           that       reasonable            jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                    Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see      Miller-El      v.    Cockrell,            537    U.S.       322,      336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                          Slack,

529 U.S. at 484-85.

               We have independently reviewed the record and conclude

that Smith has not made the requisite showing.                                    Accordingly, we

deny    Smith’s       motion       to    proceed          in    forma       pauperis,            deny   a

certificate       of     appealability,              and       dismiss      the       appeal.           We

dispense       with      oral      argument       because          the       facts       and       legal

                                                 2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3